Citation Nr: 1508386	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. This appeal was previously remanded by the Board in January 2014.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD and anxiety disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9413-9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  An August 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Board finds the Appeals Management Center substantially complied with the January 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record contains the Veteran's service treatment records, private treatment records, VA examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in January 2011, October 2013, and May 2014 in connection with his claim.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9413 and 9411, hyphenated as 9413-9411.  Both Diagnostic Codes have the same criteria, which provide:

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD and anxiety disorder is rated as 30 percent disabling throughout the pendency of the appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for a 70 or 100 percent rating.

The Veteran's private clinician provided three written statements based on treatment of the Veteran and assessments conducted in August 2010 and March 2011.  The clinician indicated that the Veteran was cooperative with an agitated mood, and sometimes had difficulty putting his feelings into words.  The Veteran reported that he had experienced intrusive thoughts and traumatic nightmares since returning from service, and avoided conversations about military service when possible.  The Veteran was hypervigilant with an exaggerated startle response and preferred to avoid crowds and stay at home.  The clinician noted impairment in the Veteran's occupational, social, and personal life, with a compromised ability to initiate or sustain work or social relationships and learn new tasks.  In March 2011, the clinician reported that the Veteran had a tangential thought process and speech with limited insight.  The clinician assigned GAF scores of 45 and 48 and noted that the Veteran had no homicidal or suicidal ideation.  

The Veteran underwent VA examination in January 2011, October 2013, and May 2014.  The VA examiners each noted that the Veteran was clean or had good hygiene and that he was attentive and cooperative with adequate concentration and memory intact or normal.  On each occasion the Veteran had speech within normal limits and appropriate affect.  The Veteran had no delusions, hallucinations, or panic attacks, as well as no homicidal or suicidal thoughts.  The Veteran reported occasional intrusive thoughts and nightmares.  The Veteran stated that he had been married to the same woman for more than 40 years and was in consistent contact with his adult children.  The January 2011 VA examiner reported that the Veteran had retired from the United States Postal Service in 2002, when he became eligible due to age or duration of work.  The October 2013 and May 2014 VA examiners noted that the Veteran had worked part-time as a self-employed grass mower since retirement.  In May 2014, the Veteran stated that he was a homebody and was content staying home, which sometimes caused conflict with his wife.  The Veteran said that large crowds made him uncomfortable.  He stated that his depression comes and goes and that he felt his mood was linked to how his wife was feeling.  He noted that he tried not to get angry and would try to let things roll off his back and walk away.  The January 2011 VA examiner opined that the Veteran's signs and symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, while the October 2013 and May 2014 VA examiners opined that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The VA examiners assigned GAF scores ranging from 61-65.

Here, the Board finds the evidence demonstrates that throughout the pendency of the appeal the Veteran's PTSD and anxiety disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9413-9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD and anxiety disorder was manifested during this period by intermittent depression, irritability, hypervigilance, exaggerated startle response, intrusive thoughts, agitation, disturbed sleep, difficulty in large crowds, and some memory and concentration problems.  While the Veteran's private clinician noted that in March 2011 he had a tangential thought process and speech with limited insight, on most other occasions he was noted to have a normal or logical thought process with fair or adequate insight.  The Veteran reported feeling periodic depression with chronic sleep disturbances.  The Veteran described adhering to a routine and was able to adequately care for himself.  Finally, clinicians assigned GAF scores ranging from 45 to 65 during the period on appeal, indicating a range of serious to mild difficulty in social or occupational functioning.  The Board finds that, given the specific symptoms and impairment of activities of daily life, the examinations reflecting the higher GAF scores more accurately indicate the Veteran's level of impairment.  The overall symptoms and occupational and social impairment have remained relatively stable throughout the appeal period despite the variety of GAF scores.  The Veteran has remained married, remained close with his children, and retired from work due to age and eligibility, not because of PTSD.  He also worked for at least a while after retirement.  As a result, the Board concludes that the evidence as a whole most nearly approximates the criteria for a disability rating of 30 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413-9411; see Hart, 21 Vet. App. 505.

Here, the evidence does not show occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The evidence demonstrates that the Veteran retired because he became eligible and has been able to employee himself part-time since then.  The Veteran generally had normal affect and speech.  Additionally, the Veteran denied suicidal or homicidal ideations or panic attacks, and the evidence shows that his thought processes were largely organized with adequate judgment and insight.  While the Veteran reported some difficulty developing emotional relationships with friends, he has been married to the same woman for over 40 years and describes having consistent contact with his adult children and friends.

For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for PTSD and anxiety disorder have not been met.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity has not been established, the Board finds the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD and anxiety disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9413-9411.  During the period on appeal, the Veteran's PTSD and anxiety disorder was manifested by symptoms of intermittent depression, irritability, hypervigilance, exaggerated startle response, intrusive thoughts, agitation, disturbed sleep, difficulty in large crowds, and some memory and concentration problems.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9413-9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD and anxiety disorder is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran asserted that he is unable to work due to his service-connected PTSD and anxiety disorder in a January 2012 claim.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The schedular criteria for entitlement to a TDIU have not been met in this case.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1.  Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.
Accordingly, the case is REMANDED for the following actions:

1.  Request, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Schedule the Veteran for an evaluation by a vocational specialist to determine the impact of the Veteran's PTSD on his ability to secure or follow a substantially gainful occupation.  The examiner should address the impact of PTSD Veteran's ability to secure or follow a substantially gainful occupation without regard for the Veteran's age or any non-service connected disabilities, and should consider the Veteran's education and work experience.

3.  Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  

Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

4.  After completing this and any other development deemed necessary, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


